The transcript contains an indictment with an order of transfer of said indictment from the District Court to the County Court. It contains a judgment nisi forfeiting appellant's bond; it contains a bill of exceptions not approved by the judge, but attempted to be proved by bystanders. The affidavit of the bystanders is taken by the attorney in the case, and, of course, can not be considered. Then we have the jailer's certificate of commitment. This is the record. It is somewhat difficult to understand just what character of proceeding this was intended to be. The bill of exceptions being out of consideration, there is nothing for the court to consider. There is no notice of appeal, and no action of the court below except the judgment nisi on the forfeited bail bond. In this condition of the record there is nothing for this court to consider, and the appeal is dismissed from the docket.
Dismissed.